Electronically Filed
                                                          Supreme Court
                                                          SCPW-XX-XXXXXXX
                                                          27-JUL-2022
                                                          08:40 AM
                                                          Dkt. 7 ODDP




                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN THE MATTER OF KALEO LINDSEY


                         ORIGINAL PROCEEDING
                       (CASE NO. 3CC17100212K)

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Kaleo Lindsey’s (Petitioner’s)

“Special-Proceeding Ex Parte, Invoking:      Epistolary

Jurisdiction,” filed on July 8, 2022, which we construe as a

petition for writ of mandamus, the documents attached and

submitted in support, and the record, Petitioner does not cite to

any authority that allows this court to require a stay of an

ongoing foreclosure proceeding absent an appeal and at the

request of what appears to be a non-party to the ongoing

proceeding.    See HRAP Rule 8.   An extraordinary writ is thus not

warranted.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (explaining that a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such writs are not meant to

supersede the legal discretionary authority of the lower court,

nor are they meant to serve as legal remedies in lieu of normal

appellate procedures).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the appellate court clerk

shall process the petition without payment of the filing fee.

          DATED: Honolulu, Hawai#i, July 27, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2